UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 3, 2016 Impinj, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37824 91-2041398 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 400 Fairview Avenue North, Suite 1200 Seattle, Washington 98109 (Address of principal executive offices, including zip code) (206) 517-5300 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 Financial Information Item 2.02 Results of Operations and Financial Conditions. On November 3, 2016, Impinj Inc. (“Impinj”) issued a press release announcing its financial results for the quarter endedSeptember 30, 2016. A copy of the press release, entitled "Impinj Announces Third Quarter 2016 Financial Results" is attached as Exhibit 99.1 to this current report on Form 8-K and is incorporated by reference herein.
